PER CURIAM.
Appellees were low bidders on a federal construction project. Their bid was rejected because of a defective and deficient “bid-bond” issued by appellant bonding company through its agent, appellant Pollock. Appellees recovered judgment in the court below for loss of profits suffered on account of the wrongful acts of the appellants in furnishing the aforesaid insufficient bond, and the trial court awarded interest on the amount found due from and after the date of the bid opening.
We find no reversible error on the merits of the appeal. However, we think the trial court erred in its computation of the award of interest. Having found an amount due the plaintiffs for loss of profits, interest should have been computed from and after the date upon which payment (i. e., the realized profits) would have been payable. This could not have been on the day the bids were opened. Rather, it would have been after the job was completed, or should have been completed, pursuant to the terms of the contract and the date upon which under the terms of the contract payment was due.
Accordingly, the judgment appealed from should be, and it is hereby, affirmed except that the award of interest is reversed and set aside. The cause is remanded for further proceedings not inconsistent herewith and relating to a proper award of interest.
Affirmed in part, reversed in part.
PIERCE, Acting C. J., and MANN and McNULTY, JJ., concur.